63 N.Y.2d 663 (1984)
In the Matter of Donald Doino, Appellant,
v.
Gillman J. Laehy, as General Manager of the Buffalo Sewer Authority, et al., Respondents.
Court of Appeals of the State of New York.
Decided July 5, 1984.
Ronald L. Jaros for appellant.
John J. Naples, Corporation Counsel (Paul F. Murak of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order *665 affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (100 AD2d 744).